Ex 10.1


US 3951459v.7



PROMISSORY NOTE


$8,000,000    Oklahoma City, Oklahoma
    December 15, 2015
FOR VALUE RECEIVED, the undersigned, ERICK’S HOLDINGS, LLC, a Delaware limited
liability company (“Maker”), unconditionally promises to pay to the order of
MIDCENTRAL ENERGY PARTNERS L.P., a Delaware limited partnership (“Payee”), at
914 N. Broadway Avenue, Suite 230, Oklahoma City, Oklahoma 73101, or at such
other place as may be designated in writing by the holder of this Promissory
Note (this “Note”), the principal sum of Eight Million Dollars ($8,000,000),
together with interest thereon at the rate herein specified. The outstanding
balance of this Note at any time shall be the original principal amount of Eight
Million Dollars ($8,000,000), plus accrued and unpaid interest thereon, less the
amount of payments or prepayments of principal made on this Note by Maker in
accordance with the terms hereof.
The unpaid principal amount outstanding from time to time under this Note shall
bear interest from the effective date hereof at 5.00% per annum. Interest for
each full calendar month during the term of this Note shall be computed on the
basis of a 360-day year consisting of 12 months of 30 days each and interest for
a partial calendar month shall be computed on the basis of a 365-day year and
the actual number of days elapsed (including the first day and excluding the
last day).
Notwithstanding any other provision of this Note, this Note is made pursuant to
the Interest Purchase Agreement between Maker and Payee, among other persons,
dated of even date herewith (the “Purchase Agreement”). Subject and pursuant to
the rights of Maker under Section 8.8 of the Purchase Agreement to set-off and
apply amounts against any and all of Maker's obligations, now or hereafter
existing, under this Note, (i) on December 15, 2016, Maker shall pay to Payee
the accrued and unpaid interest on this Note from the date of this Note through
December 15, 2016 and (ii) commencing on June 30, 2017, and on each December 31
and June 30 thereafter (each, a “Payment Date”), Maker shall pay to Payee
biannual principal payments of Five Hundred Thousand and 00/100 Dollars
($500,000.00) plus accrued and unpaid interest thereon. On December 31, 2020
(the “Maturity Date”), Maker shall pay in full all of the outstanding principal
and accrued and unpaid interest under this Note. To the extent any payment due
date falls on a Saturday, Sunday or a day upon which the banks in Oklahoma City,
Oklahoma are otherwise closed, Maker shall make such payment on the next
business day upon which the banks in such location are open. Maker reserves the
right to prepay all or any portion of this Note at any time without premium or
penalty. All payments hereunder shall be applied first to charges of collection
incurred by Payee or any other holder hereof, next to the interest accrued and
unpaid and finally to the reduction of principal.
Payee, at its option, may declare the outstanding balance of this Note and all
other indebtedness and obligations of Maker owing to Payee to be immediately due
and payable if any of the following events of default shall occur and with
respect to the events described in clause (i) shall fail to be cured within 5
days after written notice to Maker of such default, which shall constitute a
“Default”: (i) failure to timely pay any amount when due hereunder; (ii) Maker,
Erick (as defined in the Purchase Agreement) or Rod’s (as defined in the
Purchase Agreement) makes a general




--------------------------------------------------------------------------------



assignment of all or substantially all of their respective assets for the
benefit of creditors; (iii) Maker, Erick or Rod’s fails to observe or perform or
comply with any covenant, condition, term, provision or agreement contained in
this Note or the Purchase Agreement; (iv) Erick or Rod’s fails to observe or
perform or comply with any covenant, condition, term, provision or agreement
contained in that certain Transition Services Agreement between Erick, Rod’s and
Payee, among other persons, dated of even date herewith, and such failure is not
cured within thirty (30) days of written notice by Payee to any of Maker, Erick
or Rod’s; (v) this Note or any document or agreement delivered in connection
herewith ceases to be in full force and effect and valid, binding and
enforceable in accordance with its terms against Maker or any other person or
entity party thereto; (vi) Maker, Erick or Rod’s shall authorize or file a
voluntary petition in bankruptcy or apply for or consent to the application of
any bankruptcy, reorganization, readjustment of debt, insolvency, dissolution,
liquidation or other similar law of any jurisdiction and said proceeding is not
dismissed within thirty (30) days of filing; (vii) a Change of Control (as
defined below) of any of Maker, Erick or Rod’s; (viii) Maker pledges or
otherwise encumbers any equity interest in either Erick or Rod's (other than
under the Bank 7 Indebtedness (as defined in the Purchase Agreement)); or (ix)
there occurs an Event of Default (as defined in the Bank 7 Indebtedness) under
the Bank 7 Indebtedness and, unless such Event of Default results from
nonpayment, such Event of Default is not cured within 20 days of written notice
by Bank 7 to any of Maker, Erick or Rod's. As used herein, Change of Control
shall mean any (i) sale or transfer of ownership interests which have a majority
voting interest in, or otherwise have the power and authority, either directly
or indirectly, to control, manage or direct the affairs of, a company, (ii)
merger or consolidation with or into any other entity, or any other
reorganization in which the holders of the outstanding ownership interests of a
company immediately prior to such transaction do not, immediately after such
transaction, retain a majority of the voting power of, or otherwise have the
power and authority, either directly or indirectly, to control, manage or direct
the affairs of, the surviving entity, (iii) a sale of all or substantially all
of the assets of Maker, or (iv) a sale of all or substantially all of the assets
of Erick and Rod's. If this Note is placed in the hands of an attorney for
collection or to defend or enforce any of the holder’s rights hereunder, Maker
will pay to the holder hereof its reasonable attorneys’ fees, together with all
court costs and other expenses paid by such holder. While any Default exists
with respect to amounts due hereunder, all outstanding amounts of principal and
accrued unpaid interest shall bear interest at the rate equal to the lesser of
(a) 5.00% per annum in excess of the interest rate otherwise provided hereunder
and (b) the maximum rate of nonusurious interest (herein referred to as the
“Maximum Legal Rate of Interest”), if any, that Payee may from time to time
charge Maker and in regard to which Maker would be prevented successfully from
raising the claim or defense of usury under applicable law (said law permitting
and/or establishing such Maximum Legal Rate of Interest being hereinafter
referred to as the “Interest Law”), accrued from the occurrence of such Default
to the date such Default is cured to the satisfaction of the holder hereof. All
past due sums will be paid at the time of and as a condition precedent to curing
any Default hereunder.
During the term of this Note, if (i) Maker or any of its affiliates, including,
directly or indirectly any of their respective subsidiaries and including Erick
and Rod’s, or parent companies (Maker and all such entities, the “Maker
Parties”) obtains an equity investment, or (ii) any of the Maker Parties issues,
sells, transfers, pledges (other than pledges by Maker to Bank 7 of equity
interests in Erick or Rod’s under the Bank 7 Indebtedness), encumbers or
otherwise permits to become outstanding, or authorizes the creation of, any
equity securities or any securities convertible,

-2-

--------------------------------------------------------------------------------



exchangeable or exercisable into, directly or indirectly, any equity securities,
in any of the Maker Parties, in connection with financing by any unaffiliated
third party (excluding, for this purpose, J. Mark Snodgrass, Brian N. Austin,
and any family member or entity wholly owned by either or both of them) (in the
case of either clause (i) or (ii), each such case an “Equity Investment”), then,
to the extent the proceeds of any and all such Equity Investments, cumulative
and in the aggregate, whether related or unrelated, less reasonable costs and
expenses actually paid by the applicable Maker Parties to obtain such Equity
Investments, exceeds Two Million Dollars ($2,000,000) (such aggregate amount,
the “Equity Cap”), then an amount equal to the amount by which such proceeds
exceed the Equity Cap (up to the amount of outstanding principal and accrued and
unpaid interest under this Note) shall become immediately due and payable to
Payee or the holder of this Note and the proceeds that exceed the Equity Cap
shall be applied against the outstanding principal and accrued and unpaid
interest under this Note.
During the term of this Note, Maker shall not permit the Bank 7 Indebtedness to
exceed Twelve Million Dollars ($12,000,000). Further, on each Payment Date,
Maker will provide to Payee a certificate from a responsible officer of Maker
certifying that there exists no default in connection with the Bank 7
Indebtedness.
The conditions of this Note that may be waived may be waived only by written
instrument duly executed by the party for which the condition(s) is intended to
benefit. No waiver of any payment or other right under this Note or any related
agreement shall operate as a waiver of any other payment or right. The failure
of Payee or any subsequent holder hereof to exercise any of the remedies or
options set forth in this Note, upon the occurrence of one or more events of
default, shall not constitute a waiver of the right to exercise the same or any
other remedy at any subsequent time in respect to the same or any other event of
default.  The acceptance of the Payee hereof of any payment which is less than
the total of all amounts due and payable at the time of such payment shall not
constitute a waiver of the right to exercise any of the foregoing remedies or
options at that time or any subsequent time, or nullify any prior exercise of
any such remedy or option, without the express written consent of the Payee
hereof, except as and to the extent otherwise provided by law. This Note shall
inure to the benefit of the successors and assigns of Payee or other holder and
shall be binding upon the successors and assigns of Maker. This Note and the
rights and obligations hereunder may not be assigned by Maker without the prior
written consent of Payee.
This Note may not be amended or modified except by a written instrument duly
executed by Maker and Payee.
Maker and all other persons who may become liable for all or any part of this
obligation severally waive presentment for payment, protest and notice of
nonpayment.  Said parties consent to any extension of time (whether one or more)
of payment hereof, any renewal (whether one or more) hereof, and any release of
any party liable for payment of this obligation.  Any such extension, renewal or
release may be made without notice to such party and without discharging said
party’s liability hereunder. 
Maker and Payee intend and believe that each provision in this Note comports
with all applicable local, state and federal laws and judicial decisions. 
However, if any provision or provisions, or if any portion of any provision or
provisions, in this Note are found by a court of law

-3-

--------------------------------------------------------------------------------



to be in violation of any applicable local, state or federal ordinance, statute,
law, administrative or judicial decision, or public policy, and if such court
should declare such portion, provision or provisions of this Note to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Note shall be construed as if such illegal, invalid,
unlawful, void or unenforceable portion, provision or provisions were not
contained therein, and that the rights, obligations and interest of Maker and
Payee under the remainder of this Note shall continue in full force and effect.
All notices, requests and demands required under this Note will be sent by
facsimile, served personally or by registered or certified mail to the
respective addresses of Maker and Payee set forth in the Purchase Agreement or
at such other address as given to the other party in writing; if sent by
facsimile or served personally, such notices, requests and demands shall be
deemed given when actually delivered to the other party and if sent by
registered or certified mail, they shall be deemed given three business days
after the date on which they are deposited in the United States mail.
It is the intention of Maker and Payee to conform strictly to the Interest Law
applicable to this loan transaction. Accordingly, it is agreed that
notwithstanding any provisions to the contrary in this Note, or in any of the
documents securing payment hereof or otherwise relating hereto, the aggregate of
all interest and any other charges or consideration constituting interest under
applicable Interest Law that is taken, reserved, contracted for, charged or
received under this Note or under any of the other aforesaid agreements or
otherwise in connection with this loan transaction shall under no circumstances
exceed the Maximum Legal Rate of Interest allowed by the Interest Law applicable
to this loan transaction. If any excess of interest in such respect is provided
for, or shall be adjudicated to be so provided for, in this Note, then in such
event: (a) neither Maker nor any of Maker’s successors or assigns or any other
party liable for the payment hereof shall be obligated to pay the amount of such
interest to the extent that it is in excess of the maximum amount of interest
allowed by the Interest Law applicable to this loan transaction, (b) any excess
shall be deemed a mistake and canceled automatically and, if therefore paid,
shall be credited on this Note by the holder hereof (or if this Note shall have
been paid in full, refunded to Maker), and (c) the effective rate of interest
shall be automatically subject to reduction to the Maximum Legal Rate of
Interest allowed under such Interest Law as now or hereafter construed by courts
of appropriate jurisdiction.
This Note is made, executed and delivered in Oklahoma City, Oklahoma, and is to
be construed according to the laws of the State of Oklahoma.



-4-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this instrument to be effective
for all purposes as of the date first above written.
    
“Maker”
 
ERICK’S HOLDINGS, LLC
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ J. Mark Snodgrass
 
 
 
Name:
J. Mark Snodgrass
 
 
 
Title:
Manager
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






[Signature Page to Promissory Note]

--------------------------------------------------------------------------------



ACCEPTED AND AGREED


“Payee”


MIDCENTRAL ENERGY PARTNERS L.P.


By: MidCentral Energy GP, LLC, its general partner






By: /s/ Dikran Tourian    
Name: Dikran Tourian
Title:
President        


[Signature Page to Promissory Note]